Citation Nr: 1211507	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-34 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1977 to 
March 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran has not alleged unemployability due to his service-connected major depressive disorder, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  For the increased rating period prior to March 25, 2010, the Veteran's major depressive disorder was characterized by depression, lack of energy, dysphoric mood, nightmares, and trouble sleeping.

2.  For the increased rating period prior to March 25, 2010, the Veteran's major depressive disorder was not characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.  For the increased rating period from March 25, 2010, the Veteran's major depressive disorder has been characterized by near continuous depression, suicidal ideation, nightmares, impaired impulse control, some unprovoked irritability, social isolation, circumlocutory and constricted speech, flattened affect, and mood swings from anger to anxiety.

4.  For the increased rating period from March 25, 2010, the Veteran's major depressive disorder has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the increased rating period prior to March 25, 2010, the criteria for a 30 percent disability rating for a major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, for the increased rating period from March 25, 2010, the criteria for a 70 percent disability rating for a major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, DC 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran letters in June 2006 and August 2008 that informed of the requirements needed to establish an increased evaluation for a major depressive disorder.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been substantial compliance with the VCAA assistance.  The record in this case includes VA examination reports, VA and private treatment records, and lay evidence.  The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected major depressive disorder.  VA provided the Veteran with examinations in September 2006, December 2007, and March 2010.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected major depressive disorder.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further assistance is necessary.  See 38 C.F.R. § 3.159(c).

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9434.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9434.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Increased Rating for a Major Depressive Disorder

The Veteran is in receipt of a 10 percent rating for service-connected major depressive disorder for the entire increased rating period, under the provisions of 
38 C.F.R. § 4.130, DC 9434.  In March 2006, the Veteran submitted the claim for an increased rating.

Increased Rating Period prior to March 25, 2010

The Board finds that, for the increased rating period prior to March 25, 2010, the Veteran's service-connected major depressive disorder was characterized by depression, lack of energy, dysphoric mood, nightmares, and trouble sleeping, which more nearly approximates the criteria for a 30 percent disability rating under DC 9434.  38 C.F.R. § 4.130.

In a March 2006 private treatment record, the Veteran reported a lack of energy and motivation and that he had no friends.  The private examiner diagnosed depression.  In a July 2006 VA treatment record, the Veteran reported that occasionally he had unpleasant dreams.  He also reported a lack of energy and trouble sleeping.  The VA examiner diagnosed situational adjustment reaction.  In a September 2006 VA treatment record, the VA examiner reported a dysphoric mood. 

The Veteran had a VA compensation examination for a major depressive disorder in September 2006.  The VA examiner noted the Veteran's history in detail.  The Veteran reported his depression had worsened.  

During the September 2006 interview, the Veteran was alert and oriented in all spheres.  He was dressed and groomed appropriately.  He evidenced no significant impairment in his thought processes or communication ability.  There was no impairment in memory processes and his insight and judgment were fair to good.  He also evidenced no delusions, hallucinations, or inappropriate behavior.  His affect was sober, but at ease.  There was no evidence of illogical or obscure speech patterns.  The Veteran denied any homicidal or suicidal ideation.  The 
September 2006 Axis I diagnosis was depression.  The VA examiner assigned a GAF score of 60.

In a November 2007 VA treatment record, the Veteran reported experiencing vivid and violent dreams.  He denied any suicidal or homicidal ideation.  The Veteran also reported taking his wife's medication so that he would be able to sleep.  The Veteran also reported being able to recall these dreams upon waking up.

In a December 2007 VA Psychology Evaluation Note, the Veteran reported his dreams had become more violent and bloody.  He reported that he did not think about the dreams all day, but that he was bothered by them when he woke up.  The Veteran also reported that he still had episodes of low mood and depression.  

During the December 2007 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no impairment in short-term or long-term memory processes or ability to concentrate.  He also evidenced no delusions, hallucinations, or inappropriate behavior.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  Affect was congruent with mood.  The Veteran denied episodes of panic and reported no obsessions or compulsions and also denied homicidal or suicidal ideation.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The December 2007 Axis I diagnosis was depressive disorder.  

On review of the evidence, the Board finds that, for the increased rating period prior to March 25, 2010, the Veteran's major depressive disorder has been characterized by depression, lack of energy, dysphoric mood, nightmares, and trouble sleeping.  The GAF score at the September 2006 VA psychiatric examination was 60.  The Veteran's psychiatric symptoms have been relatively consistent, and a 30 percent rating under DC 9434 takes into account occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130.  

The Board has also weighed and considered the GAF scores during the entire increased rating period.  The GAF score at the September 2006 VA psychiatric examination was 60.  The GAF score of 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

All reasonable doubt is resolved in favor of the Veteran to find that a disability rating of 30 percent for Veteran's service-connected major disorder is warranted for the increased rating period prior to March 25, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Board also finds that, for the increased rating period prior to March 25, 2010, the Veteran's acquired psychiatric disorder has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130.

The evidence in this case does not reveal communication difficulties.  The 
September 2006 and December 2007 VA examination reports reflect that the Veteran's speech was normal.  With regard to panic attacks, the September 2006 and December 2007 VA examination reports do not reflect a history of panic attacks.  Regarding comprehension skills, there is no evidence of any difficulty in understanding complex commands.  The Veteran's insight and judgment were fair.  The September 2006 and December 2007 VA examiners found no significant impairment in the Veteran's thought processes and found that the Veteran was oriented in all spheres and there was no evidence of delusions or hallucinations.  With respect to the Veteran's memory, the December 2007 VA examination report indicated no impairment of the Veteran's memory.  

The record demonstrates that, for the increased rating period prior to 
March 25, 2010, the Veteran's disability picture does not more nearly approximate the next-higher 50 percent rating criteria under DC 9434.  The Veteran's psychiatric symptoms, as a whole, are contemplated by the 30 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 30 percent is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7. 

Increased Rating Period from March 25, 2010

The Board finds that, for the increased rating period from March 25, 2010, the Veteran's service-connected major depressive disorder has been characterized by near continuous depression, suicidal ideation, nightmares, impaired impulse control, some unprovoked irritability, social isolation, circumlocutory and constricted speech, flattened affect, and mood swings from anger to anxiety, which more nearly approximates the criteria for a 70 percent disability rating under DC 9434.  38 C.F.R. § 4.130.  

The Veteran had a VA psychiatric examination in March 2010.  The examiner noted the Veteran's history in detail.  The Veteran reported constant symptoms of depression that affected his daily activities.  The Veteran also reported nightmares, social isolation, and fatigue.

During the March 2010 interview, the Veteran was alert and oriented in all spheres.  His appearance, hygiene, and behavior were normal.  The Veteran evidenced a flattened affect and mood swings ranging from depressed to anger to anxiety.  The VA examiner reported symptoms of impaired impulse control, some unprovoked irritability, and periods of violence.  Communication ability was normal and the Veteran also evidenced circumlocutory and constricted speech.  The Veteran also denied homicidal ideation, but reported active suicidal ideation, with thoughts of shooting himself.  The Veteran evidenced no delusions or hallucinations.  Memory impairment was mild and judgment and insight were good.  The VA examiner also reported no panic attacks or obsessional rituals.  

The VA examiner reported that the best description of the Veteran's current psychiatric impairment was symptoms that cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The March 2010 Axis I diagnosis was severe major depressive disorder.  The VA examiner assigned a GAF score of 50.

On review of the evidence, the Board finds that, for the increased rating period from March 25, 2010, the Veteran's psychiatric disorder has been characterized by near continuous depression, suicidal ideation, nightmares, impaired impulse control, some unprovoked irritability, social isolation, circumlocutory and constricted speech, flattened affect, and mood swings from anger to anxiety.  The GAF score at the March 2010 VA psychiatric examination was 50.  The Veteran's psychiatric symptoms have been relatively consistent, and a 70 percent rating under DC 9434 takes into account occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130.  

The Board has also weighed and considered the GAF score during the increased rating period from March 25, 2010.  The GAF score at the March 2010 VA psychiatric examination was 50.  The GAF score of 50 reflects serious symptoms or serious impairment in social, occupational, or school functioning, which is consistent with the 70 percent disability rating criteria of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

All reasonable doubt is resolved in favor of the Veteran to find that a disability rating of 70 percent for Veteran's service-connected major depressive disorder is warranted for the increased rating period from March 25, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Board also finds that, for the entire increased rating period, the Veteran's acquired psychiatric disorder has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9434.  38 C.F.R. § 4.130.

The lay and medical evidence does not reveal gross impairment in thought processes or communication.  In the March 2010 VA psychiatric examination, the Veteran evidenced confusion and racing thoughts, but his communication ability and abstract thinking were within normal limits.  

With regard to persistent delusions and hallucinations, in the March 2010 VA psychiatric examination, the Veteran evidenced no delusions or hallucinations.  The Veteran has also not evidenced a persistent danger of hurting himself or others.  In the March 2010 VA psychiatric examination, the Veteran reported no homicidal ideation, but did report active suicidal ideation.  However, at the March 2010 examination, the Veteran denied any imminent threat.  

The Veteran has not been disoriented to time or place.  In the March 2010 VA psychiatric examination, the Veteran was alert and oriented in all spheres.  The Veteran has not evidenced memory loss for names of close relatives, own occupation, or own name.  In the March 2010 psychiatric examination, the Veteran reported problems with his memory and that he was forgetful; however, the record does not reflect memory loss for names of close relatives, own occupation, or own name.  

The record demonstrates that, for the increased rating period from March 25, 2010, the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 9434.  Even though the Veteran exhibits some suicidal ideation, the Veteran's major depressive disorder symptoms, as a whole, are contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 70 percent is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for a major depressive disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's major depressive disorder has manifested near continuous depression, suicidal ideation, nightmares, impaired impulse control, some unprovoked irritability, social isolation, circumlocutory and constricted speech, flattened affect, and mood swings from anger to anxiety.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating for major depressive disorder of 30 percent, but no higher, for the period prior to March 25, 2010, and an increased disability rating of 
70 percent, but no higher, for the period since March 25, 2010, is granted. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


